EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Zviel on 3/3/2021.  The application has been amended as follows: 

1.	A method comprising: 
determining, for a given hardware link, whether a signal error rate for signals sent over the given hardware link is beyond a given threshold; and 
when the signal error rate is beyond the given threshold, generating an error indication for the given hardware link, the error indication comprising a prediction that a hardware component associated with the given hardware link is likely to fail,
 wherein said determining whether the signal error rate is beyond the given threshold comprises: 
determining a corrected error rate and an uncorrected error rate, the corrected error rate comprising effective bit error rate (effective BER) and the uncorrected error rate comprising raw bit error rate (raw BER); 
comparing the corrected error rate and the uncorrected error rate; and 

the signal error rate is determined to be beyond the given threshold according to the formula:
abs(log(effective BER) - log(raw BER)) < t 
wherein t is the given threshold and the raw BER is more than a predetermined minimum value.

5.	The method according to claim 1 and wherein t is between 4.2 and 4.

12.	A failure forecasting system comprising: 
link fail forecast circuitry configured to determine, for a given hardware link, whether a signal error rate for signals sent over the given hardware link is beyond a given threshold; and 
error determination circuitry configured, when the signal error rate is beyond the given threshold, to generate an error indication for the given hardware link, the error indication comprising a prediction that a hardware component associated with the given hardware link is likely to fail,
wherein said link fail forecast circuitry is configured to determine whether the signal error rate is beyond the given threshold by:

comparing the corrected error rate and the uncorrected error rate; and
when a result of comparing the corrected error rate and the uncorrected error rate is beyond the given threshold, generating an error indication for the given hardware link, and 
the signal error rate is determined to be beyond the given threshold according to the formula:
abs(log(effective BER) - log(raw BER)) < t 
wherein t is the given threshold, and wherein the raw BER is more than a predetermined minimum value.

16.	The system according to claim 12 and wherein t is between 4.2 and 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111